12 So. 3d 150 (2008)
Ex parte State of Alabama.
(In re STATE of Alabama v. William Kenneth SORSBY).
CR-04-2166.
Court of Criminal Appeals of Alabama.
February 1, 2008.
Troy King, atty. gen., and M. David Barber, dist. atty. for Jefferson County, Birmingham Division, for petitioner.
James Edmund Odum, Jr., Birmingham, for respondent.

After Remand from the Alabama Supreme Court
PER CURIAM.
This Court's judgment in State v. Sorsby, 12 So. 3d 130 (Ala.Crim.App.2005), granting the State's petition for a writ of mandamus has been reversed by the Alabama Supreme Court in Ex parte Sorsby, 12 So. 3d 139 (Ala.2007). Pursuant to the Supreme Court's opinion, we now deny the State's petition for a writ of mandamus.
PETITION DENIED.
BASCHAB, P.J., and McMILLAN, SHAW, WISE, and WELCH, JJ., concur.